internal_revenue_service index number number release date cc dom corp 1-plr-112302-98 date attn company bhc-1 bhc-2 bank target merger co state w state x state y state z w x y z date b date c dear this letter responds to your request for rulings dated date concerning the federal_income_tax consequences of a proposed transaction additional information was submitted on date date date date date and date the information submitted for our consideration indicates that company was incorporated under the laws of state z company’s stock is widely held and traded on the new york stock exchange company is the common parent of an affiliated_group_of_corporations that file a federal consolidated tax_return a significant number of company’s subsidiaries are banks within the meaning of sec_585 of the code bhc-1 is a bank_holding_company organized and existing under the laws of state z bhc-1 is a wholly owned subsidiary of company bhc-2 is a bank_holding_company organized and existing under the laws of state y bhc-2 is a wholly owned subsidiary of bhc-1 bank is a national banking association bhc-2 owns w percent of the stock of bank the remaining x percent of bank’s stock is owned by two other wholly owned direct subsidiaries of company merger co is a wholly owned subsidiary of company merger co did not conduct any business prior to the acquisition of target and was organized solely to facilitate the acquisition of target target is a national banking association on date b target adopted a plan_of_reorganization under which on date c merger co merged with target under the charter of target and in accordance with the provisions of u s c hereinafter referred to as the first merger target survived the first merger as a wholly owned subsidiary of company target shareholders received shares of company common_stock in exchange for their shares of target stock no fractional shares of company stock were issued in the first merger cash was issued in lieu of fractional shares of company common_stock other than the cash for fractional shares no consideration other than company common_stock was used to acquire the stock of target in the first merger following the first merger company’s basis in the target stock was equal to the sum of company’s basis in merger co and the net_basis of target’s property the consummation of the first merger was subject_to regulatory approval by the federal reserve board frb as the transaction involved the acquisition of a bank by a bank_holding_company it was also subject_to the approval of the comptroller of the currency occ as it involved a business combination resulting in a national bank company received approval from both the frb and the occ to consummate the first merger for occ purposes a business combination means a merger or consolidation between a national bank and one or more depository institutions in which the resulting institution is a national bank the acquisition by a national bank of all or substantially_all of the assets of another depository_institution or the assumption by a national bank of deposit liabilities of another depository_institution in determining whether to approve the first merger the occ considered such factors as the effect of the transaction upon competition the financial and managerial resources and the future prospects of the merging and resulting institutions the performance of the applicants in helping to meet the credit needs of the relevant communities and the convenience and needs of the community served the scope of the occ investigation with respect to these items is determined at the sole discretion of the occ the information submitted with company’s application_for the first merger pertained to company and target for what are represented to be valid business purposes the following transaction is proposed company will contribute target to bhc-1 and immediately thereafter bhc-1 will contribute target to bhc-2 the contributions target and bank will apply to the occ for approval of the business combination of target and bank upon the approval of the occ target will merge with and into bank the second merger with bank surviving the merger after the merger the target’s bank branches ie its banking operations will be operated under the bank’s charter the consummation of the second merger is subject_to regulatory approval by the occ as the business combination of target and bank will result in a national bank the information to be submitted to the occ with the application_for the second merger will be limited to information with respect to target and bank in determining whether to approve the application_for the second merger the occ will not conduct an inquiry into the effect of the combination of target and bank on competition since the combination is one between affiliates and therefore the combination will have no effect on competition however the occ will weigh safety and soundness factors and will normally not approve a combination if the result will be a bank with inadequate capital unsatisfactory management or poor earnings prospects the contributions and the second merger were not considered as part of the application to either the frb or the occ to obtain regulatory approval for the first merger the second merger was not a part of the merger agreement resulting in the first merger since the effective date of the first merger target has been operating as a stand-alone bank under the target name a stand-alone bank is a bank that has its own charter ie it is a separate legal entity rather than a bank branch if the occ does not approve the second merger target will continue to operate as a stand-alone bank under its own charter company currently operates a number of stand-alone banks including y stand-alone banks in state w and z stand-alone banks in state x company also operates stand-alone banks in over a dozen other states the following representations have been made in connection with the proposed transaction a b c d e to the best knowledge of the taxpayer and the taxpayer’s representatives the first merger qualifies as a reorganization for federal_income_tax purposes pursuant to sec_368 and a e of the code provided that the contributions do not prevent the first merger from satisfying the continuity_of_interest requirement of sec_1_368-1 to the best knowledge of the taxpayer and the taxpayer’s representatives the first merger qualifies as a reorganization for federal_income_tax purposes pursuant to sec_368 and a e of the code provided that the second merger does not prevent the first merger from satisfying the continuity_of_interest requirement of sec_1_368-1 or the substantially_all requirement of sec_368 to the best knowledge of the taxpayer and the taxpayer’s representatives the contributions qualify as transfers under sec_351 to the best knowledge of the taxpayer and the taxpayer’s representatives the second merger qualifies as a reorganization under sec_368 provided the first merger doesn’t prevent the second merger from satisfying the continuity_of_interest requirement of sec_1_368-1 company and members of company’s consolidated_group will determine the basis of the target stock under sec_1_358-6 c i and c for all federal_income_tax purposes company and members of company’s consolidated_group will not determine their basis in the stock of target under sec_1_358-6 based on the information submitted and the representations set forth above we rule as follows under sec_3 of revproc_98_3 i r b which deals with subissues under sec_368 the contributions will not prevent the first merger from satisfying the continuity_of_interest requirement of sec_1_368-1 the second merger will not prevent the first merger from satisfying the continuity_of_interest requirement of sec_1_368-1 or the substantially_all requirement of sec_368 the first merger will not prevent the second merger from satisfying the continuity_of_interest requirement of sec_1_368-1 this ruling expresses no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or of any effects resulting from the transaction that are not specifically covered by the above rulings in particular we express no opinion as to whether the contributions qualify as transactions under sec_351 and other than what is stated in the above rulings we express no opinion as to whether the first merger or second merger qualifies as a reorganization under sec_368 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the applicable federal_income_tax returns of the taxpayers sincerely assistant chief_counsel corporate by mark s jennings senior technician reviewer branch
